Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0161295 A1 (hereinafter Heil) in view of “Occlusion-Based Snow Accumulation Simulation” by David Foldes, et al. (hereinafter Foldes).
Regarding claim 1, the limitations “A method of assigning virtual assets, the method comprising: receiving a virtual environment having a first candidate location, wherein the first candidate location includes a first attribute; simulating the virtual environment over a first duration; recording, based on simulating over the first duration, a first set of attribute values … receiving … a first asset … determining … to assign the first asset to the first candidate location” are taught by Heil (Heil describes a system for generating a graphical virtual environment using a simulation engine and a plurality of scientific models, e.g. paragraphs 17-47, including attribute values for different candidate locations throughout the virtual environment, e.g. paragraphs 18-20, which are determined by iteratively applying the plurality of scientific models until stability is reached, e.g. paragraphs 26-30, where the simulation is advanced in fixed time interval steps, i.e. durations, e.g. paragraphs 39-45.  The resulting attributes are used to determine virtual objects, i.e. assets, to place in the virtual environment, e.g. paragraphs 21-25, and further, the resulting attributes from simulation could also result in removing virtual objects, e.g. paragraph 40 describes an example simulation to predict the effect of a drought or forest fire, which would result in destruction and removal of virtual plant and animal life in the virtual environment.)
The limitations “the first set of attribute values including: a first attribute value describing the first attribute at the first candidate location at a first time during the first duration; and the second attribute value describing the first attribute at the first candidate location at a second time during the first duration; determining, based on the first set of attribute values, a first aggregate attribute value describing the first attribute at the first candidate location over the first duration; receiving a first attribute range for a first asset, wherein the first attribute range is a range of acceptable attribute values for the first asset; detecting that the first aggregate value is within the first attribute range; and determining, based on the detecting, to assign the first asset to the first candidate location” is not explicitly taught by Heil (Heil, e.g. paragraph 28, teaches combining models is advantageous, such as a climate model, a snowfall model, and influencing the temperature based on the reflection of sunlight from accumulated snow.  Further, while Heil does describe determining attribute values at a series of time interval steps at each candidate location, e.g. paragraph 19 indicates attribute values stored in a 3D array having longitude, latitude, and time dimensions, which are used to define the virtual objects in the virtual environment, e.g. paragraphs 21-25, and that an input filter to a scientific model may perform aggregation, e.g. paragraph 20, Heil does not explicitly teach aggregating an attribute value over a time interval step to be compared to an attribute range for a virtual object to determine whether to assign the virtual object to a candidate location.)  However, this limitation is taught by Foldes (Foldes describes a system for simulating snow melting based on skylight occlusion, e.g. abstract, section 3, where at each vertex of the mesh, i.e. candidate locations, the accumulated skylight luminance value is compared to a threshold to determine whether to maintain or reduce the amount of snow at that location, using equation 1, which compares the accumulated luminance value to a threshold, i.e. an attribute range of acceptable accumulated sunlight at the location for snow to be maintained at the location.  Foldes indicates in section 3.2 that skylight values are averaged from samples over a one day period, i.e. a simulation time interval step of one day, where 10 samples from the sun’s trajectory was found to be sufficient, e.g. section 4.  Finally, Foldes, section 5, suggests the system should be integrated with other scientific models for falling snow simulation, wind, erosion, and infrared transfer, analogous to Heil’s combination of climate and snowfall models.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heil’s scientific simulation virtual environment modeling system to use Foldes’ occlusion based snow melting model for controlling snow melting in combination with the other scientific models as suggested by Heil, i.e. Heil suggests in paragraph 28 that a climate model and snowfall model can interact with each other, to determine interrelated effects such reflection of sunlight on snow influencing the temperature.  In the combined system, Heil’s snowfall model could be used to control accumulation of snow based on climate conditions, i.e. corresponding to Foldes’ scientific model for simulating snowfall, and Foldes’ occlusion based snow melting model would determine whether to maintain or reduce the amount of snow at each location by comparing the accumulated sunlight value for that time interval step to the attribute range defined by the threshold using equation 1.
Regarding claim 2, the limitations “wherein the virtual environment includes a second candidate location; the first set of attribute values further includes: a third attribute value describing the first attribute at the second candidate location at the first time during the first duration; and a fourth attribute value describing the first attribute at the second candidate location at the second time during the first duration; and the method further comprises: determining, based on the third attribute value and the fourth attribute value a second aggregate attribute value describing the first attribute at the second candidate location over the first duration; receiving a second attribute range for a second asset; and determining based on the second attribute range and the second aggregate value, not to assign the second asset to the second candidate location” is taught by Heil in view of Foldes (As discussed in the claim 1 rejection above, Heil’s system determines attribute values for a plurality of locations by performing simulation using time interval steps, i.e. first and second candidate locations having simulated attribute values for different times over a duration of time, where virtual objects may be placed (or not) based on the attribute values at the locations according to the scientific models.  Further, when modified to use Foldes’ occlusion based snow melting model, snow melting at the candidate locations in Heil’s system at each time step would be determined using Foldes’ equation 1 based on the accumulated skylight luminance value at the given location and the attribute range defined by the threshold, i.e. first and second aggregate values for first and second candidate locations are compared to an attribute range defined by the threshold to determine whether snow is maintained or removed.  In some instances this could include a first location where snow is maintained based on the accumulated skylight luminance at the first location and a second location where snow is melted away based on the accumulated skylight luminance at the second location, e.g. as in figure 6 of Foldes, some locations will maintain snow, and some will not.)
Regarding claim 3, the limitations “simulating the virtual environment over a second duration; recording based on the simulating over the second duration, a second set of attribute values, the second set of attribute values including: a fifth attribute value describing the first attribute at the first candidate location at a third time during the second duration; a sixth attribute value describing the first attribute at the first candidate location at a fourth time during the second duration; a seventh attribute value describing the first attribute at the second candidate location at the third time during the second duration; an eighth attribute value describing the first attribute at the second candidate location at the fourth time during the second duration; determining, based on the fifth attribute value and the sixth attribute value a third aggregate attribute value describing the first attribute at the first candidate location over the second duration; determining, based on the seventh attribute value and the eighth attribute value a fourth aggregate attribute value describing the first attribute at the second candidate location over the second duration, determining, based on the first attribute range and the third aggregate attribute value, to not assign the first asset to the first candidate location during the second duration” are taught by Heil in view of Foldes (As discussed in the claim 1 rejection above, Heil, e.g. paragraphs 19, 39-45, teaches that the system determines attribute values for a plurality of locations by performing simulation using time interval steps, i.e. a first duration at time t, a second duration at time n, and a third duration at time m, as in the example of paragraph 45, where each time interval step could cover a 24 hour day as taught by Foldes, section 3.  That is, as discussed in the claim 1 and 2 rejections above, first and second aggregate values for first and second candidate locations are compared to an attribute range defined by the threshold to determine whether snow is maintained or removed over a first time interval step, and further, for later time interval steps, i.e. a second duration, the claimed third and fourth aggregate values for the claimed first and second candidate locations are determined and compared to the attribute range defined by the threshold to determine whether snow is maintained, or removed for the later time interval steps.  As noted in the claim 2 rejection, in some instances this could include a first location where snow is maintained based on the accumulated skylight luminance at the first location over the first time interval step, and further, as in Foldes’ example of figure 8, at a later time interval step the snow at the first location could be entirely melted, i.e. not assigned.)
The limitation “determining, based on the second attribute range and the fourth aggregate attribute value, to assign the second asset to the second candidate location during the second duration” is taught by Heil in view of Foldes (As noted in the claim 2 rejection above, first and second aggregate values for first and second candidate locations are compared to an attribute range defined by the threshold to determine whether snow is maintained or removed.  In some instances this could include a second location where snow is melted away based on the accumulated skylight luminance at the second location during a first time interval step.  Further, as noted in the claim 1 rejection above, the combined system, Heil’s snowfall model could be used to control accumulation of snow based on climate conditions, i.e. corresponding to Foldes’ scientific model for simulating snowfall, and Foldes’ occlusion based snow melting model would determine whether to maintain or reduce the amount of snow at each location by comparing the accumulated sunlight value for that time interval step to the attribute range defined by the threshold using equation 1.  That is, during a second time interval step at the second location where snow is melted based on the accumulated skylight luminance during the first time interval step, Heil’s snowfall model could determine that snow accumulates based on the climate conditions during the second time interval step, and Foldes’ snow melting model could determine that the accumulated snow is maintained during the second time interval step, e.g. during heavy snowfall conditions at the second location snow would accumulate faster than sunlight would melt it, such that the fourth aggregate value for the second location during the second duration being compared to the attribute range defined by the threshold of Foldes’ equation 1 would determine that the virtual snow object is maintained/assigned during the second duration.)
Regarding claims 8 and 15 , the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, with Heil, e.g. paragraphs 48-51, teaching that the system may be implemented using a processor executing a stored program.
Regarding claims 9 and 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.
Regarding claims 10 and 17, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0161295 A1 (hereinafter Heil) in view of “Occlusion-Based Snow Accumulation Simulation” by David Foldes, et al. (hereinafter Foldes) as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent Application Publication 2006/0149516 A1 (hereinafter Bond).
Regarding claim 4, the limitations “determining, based on the first aggregate attribute value and the third aggregate attribute value, a first interpolated attribute value describing the first attribute and the first candidate location over a third duration; determining, based on the second aggregate attribute value and the fourth aggregate attribute value, a second interpolated attribute value describing the first attribute at the second candidate location over the third duration; determining, based on the first attribute range and the first interpolated attribute value, not to assign the first asset to the first candidate location during the third duration; and determining, based on the second attribute range and the second interpolated attribute value, to assign the second asset to the second candidate location during the third duration” is partially taught by Heil in view of Foldes (Heil, e.g. paragraphs 25, 39-45, teaches that the virtual environment is simulated over time interval steps, including reflecting changes over time based on gameplay.  Heil additionally teaches that the scientific data can be filtered using interpolation in order to generate the appropriate input or output data, e.g. paragraph 20.  Finally, as noted in the claim 1 rejection above, the combined system, Heil’s snowfall model could be used to control accumulation of snow based on climate conditions, i.e. corresponding to Foldes’ scientific model for simulating snowfall, and Foldes’ occlusion based snow melting model would determine whether to maintain or reduce the amount of snow at each location by comparing the accumulated sunlight value for that time interval step to the attribute range defined by the threshold using equation 1.  Heil and Foldes do not explicitly teach interpolating the accumulated sunlight values between two time interval steps for comparison to the attribute range defined by the threshold using equation 1 for the purpose to determining whether to maintain or remove snow at a given candidate location at a time interval step between said two time interval steps, per se.)  However, this limitation is suggested by Bond (Bond, e.g. paragraphs 57-67, 102-116, describes a system for simulating physics for a virtual 3D environment, where the simulation is run with a time interval step twice as large as the rendering time interval in order to reduce the delays caused by processing time spent on the physics simulation, and interpolation is performed on the physics simulation attributes for rendering frames at times inbetween simulation time steps.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heil’s scientific simulation virtual environment modeling system, using Foldes’ occlusion based snow melting model for controlling snow melting, to use Bond’s asynchronous simulation interpolation technique in order to allow the scientific simulation to use larger time interval steps relative to a rendering frame time step in order to avoid delays caused by processing time spent on physics simulation as taught by Bond.  In the combined system, when Heil’s system generates the graphical virtual environment for a given time interval, e.g. paragraphs 21-22, the attribute data for the given time interval may be interpolated based on two adjacent time intervals as taught by Bond, e.g. paragraphs 109-110, and further, when interpolation is applied to Foldes’ occlusion based snow melting model, the accumulated sunlight for the adjacent time intervals a given location would be interpolated as taught by Bond, and compared to the threshold using Foldes’ equation 1 to determine whether snow at the given location is maintained or reduced.  As discussed in the claim 3 rejection above, this could include both the claimed removal of the first asset at the first location, i.e. melting, as well as assigning at the second location, i.e. accumulating faster than a melting rate.
Regarding claims 11 and 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above.

Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0161295 A1 (hereinafter Heil) in view of “Occlusion-Based Snow Accumulation Simulation” by David Foldes, et al. (hereinafter Foldes) as applied to claims 1, 8, and 15 above, and further in view of “Competition and evolution in virtual plant communities: a new modeling approach” by Stefan Bornhofen, et al. (hereinafter Bornhofen) in view of “Modelling the Light Environment of Virtual Crop Canopies” by M. Chelle, et al. (hereinafter Chelle).
Regarding claim 5, the limitations “receiving a second attribute range for a second asset; simulating the virtual environment over a second duration, recording, based on the simulating over the second duration, a second set of attribute values, the second set of attribute values including: a third attribute value describing the first attribute at the first candidate location at a third time during the second duration; a fourth attribute value describing the first attribute at the first candidate location at a fourth time during the second duration; determining, based on the third attribute value and the fourth attribute value, a second aggregate attribute value describing the first attribute at the first candidate location over the second duration; detecting that the second aggregate attribute value is out of the first attribute range and … determining, based on the detecting that the second aggregate attribute value is out of the first attribute range, to not assign the first asset to the first candidate location” is taught by Heil in view of Foldes (As discussed in the claim 3 rejection above, in Heil’s modified system using Foldes’ occlusion based snow melting model to determine whether to maintain or remove snow at a given location, in some instances could include a first location where snow is maintained based on the accumulated skylight luminance at the first location over the first time interval step, and further, as in Foldes’ example of figure 8, at a later time interval step the snow at the first location could be entirely melted, i.e. not assigned.)
The limitation “detecting that the second aggregate value is out of the first attribute range and within the second attribute range; … determining, based on detecting that the second aggregate attribute value is within the second attribute range, to assign the second asset to the first candidate location” is not explicitly taught by Heil in view of Foldes (Heil, e.g. paragraph 18, teaches that different virtual objects could be assigned at different times interval steps based on the attribute values at each location and the scientific model, which could include maintaining virtual snow at a first time interval step based on the attribute threshold range as taught by Foldes, and later assigning a different virtual object such as a plant or animal asset to the same location based on the attribute values for the later time interval step.  However, as noted in the claim 1 rejection above, Heil does not explicitly teach aggregating an attribute value over a time interval step to be compared to an attribute range for a virtual object to determine whether to assign the virtual object to a candidate location, i.e. the claimed assignment of a second object (i.e. an object other than snow) based on a second attribute range to the first location during a second duration.)  However this limitation is taught by Bornhofen in view of Chelle (Bornhofen, e.g. abstract, section 3, describes several scientific models for virtual plant growth, volumetric sunlight reception, and volumetric soil resources.  Bornhofen’s volumetric sunlight reception model, which is a modification of Chelle’s model to use voxels instead of surfaces as described in section 3.1.1, corresponds to an integral of light received over an interval of time in each voxel, i.e. Chelle, pages 78-79 teach that the radiance equation is solved over an interval of space and time.  Further, Bornhofen’s plant growth model, e.g. section 3.2, teaches that a minimum quantity of resources are required for the plant to take root at a given location, e.g. section 3.2.1, which leads to further growth of the plant according to resources in each voxel, e.g. section 3.2.2, and each plant species has different physiological parameters, including a minimum resources threshold defining a resource attribute range necessary for growth/survival of the plant.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heil’s scientific simulation virtual environment modeling system, using Foldes’ occlusion based snow melting model for controlling snow melting, to include Bornhofen’s scientific models for virtual plant growth, volumetric sunlight reception, and volumetric soil resources in order to model the growth of virtual plants, sunlight reception, and soil resources in combination with the other scientific models as suggested by Heil.  In the combined system, as discussed in the claim 1 rejection above, Heil’s snowfall model could be used with Foldes’ occlusion based snow melting model, along with Bornhofen’s models, and further, Bornhofen’s volumetric sunlight reception model would allow Foldes’ occlusion based snow melting model to account for the occlusion caused by the virtual plants.  Finally, in the combined system, during a first time interval step at a first location, virtual snow could be assigned based on the snowfall model and snow melting models as noted above, and during the second time interval step at the first location, a virtual plant could be assigned based on the virtual plant model and the comparison of the accumulated sunlight in the voxel at the first location to an attribute range defined by the minimum resource threshold for a virtual plant species using Bornhofen’s models.
Regarding claim 6, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above, i.e. Bornhofen’s plant life model includes growing new plant modules out from older plant modules based on comparing the resources in each voxel to the threshold, e.g. section 3.2.1 leading to growth over time as in figure 15.  That is, the first candidate location could be the tip of a first shoot module, and Bornhofen’s plant growth model would compare the light intensity of the corresponding voxel to the species minimum resource threshold to determine whether to apply the growth rule, thereby assigning a new plant module to the first location based on the comparison of the aggregate attribute value to the attribute range.
Regarding claims 12 and 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
Regarding claims 13 and 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 6 above.

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0161295 A1 (hereinafter Heil) in view of “Competition and evolution in virtual plant communities: a new modeling approach” by Stefan Bornhofen, et al. (hereinafter Bornhofen) in view of “Modelling the Light Environment of Virtual Crop Canopies” by M. Chelle, et al. (hereinafter Chelle) in view of “Modelling the Adaptability of Biological Systems” by Eugene Ch’ng (hereinafter Ch’ng).
Note: The mapping of the above claims maintains the same grounds of rejection as in the previous office action, because, as discussed below in response to Applicant’s arguments, the amended limitation is still taught by the previous combination and therefore does not necessitate new grounds of rejection.  For clarity, because claims 7, 14, and 21 are addressed with a combination mapping the virtual plant assets to the claimed “first” asset with respect to the additional limitations of claims 7, 14, and 21, the scope of said claims is addressed in full with Bornhofen’s scientific models and virtual plant assets mapped to the claimed attribute values and first asset, in contrast to the above mapping where said virtual plant assets were mapped to the claimed “second” asset.
Regarding claim 7, the limitations (of claim 1) “A method of assigning virtual assets, the method comprising: receiving a virtual environment having a first candidate location, wherein the first candidate location includes a first attribute; simulating the virtual environment over a first duration; recording, based on simulating over the first duration, a first set of attribute values … receiving … a first asset … determining … to assign the first asset to the first candidate location” are taught by Heil (Heil describes a system for generating a graphical virtual environment using a simulation engine and a plurality of scientific models, e.g. paragraphs 17-47, including attribute values for different candidate locations throughout the virtual environment, e.g. paragraphs 18-20, which are determined by iteratively applying the plurality of scientific models until stability is reached, e.g. paragraphs 26-30, where the simulation is advanced in fixed time interval steps, i.e. durations, e.g. paragraphs 39-45.  The resulting attributes are used to determine virtual objects, i.e. assets, to place in the virtual environment, e.g. paragraphs 21-25, and further, the resulting attributes from simulation could also result in removing virtual objects, e.g. paragraph 40 describes an example simulation to predict the effect of a drought or forest fire, which would result in destruction and removal of virtual plant and animal life in the virtual environment.)
The limitations “the first set of attribute values including: a first attribute value describing the first attribute at the first candidate location at a first time during the first duration; and the second attribute value describing the first attribute at the first candidate location at a second time during the first duration; determining, based on the first set of attribute values, a first aggregate attribute value describing the first attribute at the first candidate location over the first duration; receiving a first attribute range for a first asset, wherein the first attribute range is a range of acceptable attribute values for the first asset; detecting that the first aggregate value is within the first attribute range; and determining, based on the detecting, to assign the first asset to the first candidate location” is not explicitly taught by Heil (Heil, e.g. paragraph 28, teaches combining models is advantageous, such as a climate model, a snowfall model, a forest model, and influencing the temperature based on the reflection of sunlight from accumulated snow, as well as e.g., paragraph 18, plant and animal models for determining where to place virtual plant and animal assets.  Further, while Heil does describe determining attribute values at a series of time interval steps at each candidate location, e.g. paragraph 19 indicates attribute values stored in a 3D array having longitude, latitude, and time dimensions, which are used to define the virtual objects in the virtual environment, e.g. paragraphs 21-25, and that an input filter to a scientific model may perform aggregation, e.g. paragraph 20, Heil does not explicitly teach aggregating an attribute value over a time interval step to be compared to an attribute range for a virtual object to determine whether to assign the virtual object to a candidate location.)  However, this limitation is taught by Bornhofen in view of Chelle (Bornhofen, e.g. abstract, section 3, describes several scientific models for virtual plant growth, volumetric sunlight reception, and volumetric soil resources.  Bornhofen’s volumetric sunlight reception model, which is a modification of Chelle’s model to use voxels instead of surfaces as described in section 3.1.1, corresponds to an integral of light received over an interval of time in each voxel, i.e. Chelle, pages 78-80 teach that the radiance equation is solved over an interval of space and time, corresponding to the different virtual light sources whose radiance are integrated in each voxel representing radiance values for the sun at different positions over an interval of time.  Further, Bornhofen’s plant growth model, e.g. section 3.2, teaches that a minimum quantity of resources are required for the plant to take root at a given location, i.e. a threshold defining a range of acceptable attribute values for the virtual plant asset, e.g. section 3.2.1, which leads to further growth of the plant according to resources in each voxel, e.g. section 3.2.2, and each plant species has different physiological parameters, including different minimum resources thresholds defining a resource attribute range necessary for growth/survival of the plant, i.e. each plant has its own associated attribute range.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heil’s scientific simulation virtual environment modeling system, to include Bornhofen’s scientific models for virtual plant growth, volumetric sunlight reception, and volumetric soil resources in order to model the growth of virtual plants, sunlight reception, and soil resources in combination with the other scientific models as suggested by Heil.  In the combined system, Heil’s climate, snowfall, and temperature models could be used with Bornhofen’s models for controlling virtual plant growth, where virtual plant assets, corresponding to the first assets, are placed at candidate locations based on the aggregate amount of light received at the location being compared to a threshold for the given plant asset defining the range of acceptable aggregate light values for placing the given plant at a given location.  
The limitations (of claim 7), “comparing each attribute value to maximum and minimum attribute values for the first asset; and determining, based on the comparing, whether any attribute value is outside the maximum and minimum attribute values” are not explicitly taught by Heil in view of Bornhofen (Bornhofen’s plant growth model, e.g. section 3.2, teaches that a minimum quantity of resources are required for the plant to take root at a given location, where the resulting aggregated sunlight values over a period of time are calculated at each voxel are compared to the minimum quantity.  Bornhofen further teaches, that the plant model has a defined lifetime for a given plant, after which the plant dies, e.g. section 3.2.3, 3.2.4.  Heil does not explicitly suggest comparing sunlight measurements to minimum and maximum attribute values.)  However, this limitation is taught by Ch’ng (Ch’ng, abstract, sections 2-5, describes strategies for modeling virtual plant growth.  Ch’ng, section 3, indicates that different plants have different tolerances to sunlight.  Further, Ch’ng indicates that biological adaptability can be measured for a single given competition or environment factor using equation 1, which accounts for the given competition or environmental factor C, upper and lower tolerance levels U and L, an ideal preference p, and hardiness b, i.e. U and L are minimum and maximum attribute values for a given plant species.  Finally, Ch’ng, section 5, teaches combining the adaptability measures for each factor using a fitness function, equation 4, measured at each time step, where a decreased fitness value over time can eventually lead to terminating the plant, e.g. section 3, paragraph 4.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heil’s scientific simulation virtual environment modeling system, including Bornhofen’s scientific models for virtual plant growth, volumetric sunlight reception, and volumetric soil resources in order to model the growth of virtual plants, sunlight reception, and soil resources, to further include Ch’ng’s biological fitness measurement technique in order to model the effects of the environment on the lifetime of a given plant asset because, as explained by Ch’ng, the health of the plant is dependent on changing environmental conditions.  In the modified system, Ch’ng's equation 4 would be evaluated at every time step, i.e. for each of the time steps in the time period in which Bornhofen’s sunlight values are integrated, which would include evaluating equation 1 for each plant asset with respect to the sunlight value at each time step, where the adaptability measure A is determined by comparing the sunlight value to the minimum and maximum tolerance values U and L for the given plant asset, and when the sunlight value is determined to be outside of the range, then the adaptability measure A is set to 0 or 1.  As noted by Ch’ng, section 3, some plants have lower tolerance for sunlight, i.e. an upper value, whereas by definition all plants require some light to perform photosynthesis, i.e. a lower value.  

Response to Arguments
Applicant’s arguments, see pages 14-15, filed 8/25/22, with respect to 35 U.S.C. 112 b rejections of claims 7, 14, and 21 have been fully considered and are persuasive.  The 35 U.S.C. 112 b rejections of claims 7, 14, and 21 have been withdrawn. 
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive.
Applicant asserts that a user defined threshold value is not equivalent to “a range of acceptable attribute values for the first asset”.  Applicant’s remarks do not suggest what the supposed distinction is, except that Foldes does not mention the claimed term “acceptable attribute values” when determining the user defined threshold.  However, the user defined threshold is the user’s definition of said range of acceptable attribute values, i.e. if the user sets a high threshold, then a higher range of accumulated sunlight will allow snow to be maintained at the given location, in comparison to a low threshold defining a lower range of accumulated sunlight that will allow snow to be maintained at the location.  Applicant’s remarks suggest that Folger should disclose consideration of acceptable attribute values in determining the user defined threshold, but do not explain why the user’s setting of said threshold is distinct from the user’s indication of a range of acceptable attribute values.  Therefore, this argument cannot be considered persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT BADER/           Primary Examiner, Art Unit 2619